


Exhibit 10.3




LPL FINANCIAL HOLDINGS INC.
2010 OMNIBUS EQUITY INCENTIVE PLAN


Revenue Award Agreement




This Revenue Award Agreement (the “Agreement”) made as of this 1st day of
January, 2013 between LPL Financial Holdings Inc., a Delaware corporation
(“Financial Holdings”), and Esther M. Stearns (the “Participant”).


1.    Grant of Revenue Award.


a.    Grant. The Participant is hereby awarded, pursuant to the Plan and subject
to its terms, a performance bonus opportunity (the “Award”) giving the
Participant the conditional right to receive, subject to vesting, shares of
Stock of Financial Holdings (the “Shares”) equal in value to the percentage of
the Grant Value earned by the Participant based on achievement during the
Performance Period of the Revenue Target.


b.    Calculation of Award Earned. The percentage of the Grant Value earned
shall be determined by multiplying (x) by (y) by (z), where


(x) is the Grant Value;


(y) is the percentage of Revenue Target achieved; provided, that if such
achievement is less than 50%, such percentage shall be zero (0); and


(z) is the Leverage Ratio.


Notwithstanding the foregoing sentence, the maximum amount payable under the
Award shall not exceed Five Million Dollars ($5,000,000).


2.    Vesting.


Unless earlier terminated, relinquished or expired, the Award shall vest as
follows:


a. Generally. The Award, to the extent earned, shall become vested on December
31, 2015, subject to the Participant remaining continuously employed by
Financial Holdings or an Affiliate through such date.


b.    Forfeiture. Automatically and immediately upon the date the Participant is
no longer employed by Financial Holdings or any of its Affiliates, the Award
will terminate and be forfeited. In addition, any portion of the Award that does
not vest on December 31, 2015, shall be forfeited.


c.    Change in Control; IPO.    Notwithstanding any other provision of this
Agreement, upon the consummation of a Change in Control or IPO of NestWise, in
either case, prior to delivery of the Shares as described in Section 3 below,
the Award shall be terminated without payment or delivery of Shares.




--------------------------------------------------------------------------------






3.    Payment; Delivery of Shares.


Subject to Section 4 below, Financial Holdings shall, as soon as practicable
following December 31, 2015 (but in no event later than March 15, 2016), deliver
that number of such whole or fractional Shares that have a total Fair Market
Value, determined as of December 31, 2015, equal to the earned and vested
portion of the Grant Value (as determined pursuant to Sections 1 and 2 above) to
the Participant (or, in the event of the Participant's death, to the person to
whom the Award has passed by will or the laws of descent and distribution).
Notwithstanding the foregoing, the number of whole or fractional Shares to be
delivered by Financial Holdings shall have a maximum total Fair Market Value of
Five Million Dollars ($5,000,000) on the date such shares are delivered. No
Shares will be issued pursuant to this Award unless and until all legal
requirements applicable to the issuance or transfer of such Shares have been
complied with to the satisfaction of the Administrator.


4.    Dividends; Other Rights.


The Award shall not be interpreted to bestow upon the Participant any equity
interest or ownership in Financial Holdings or any Affiliate prior to the date
on which Financial Holdings delivers Shares to the Participant. The Participant
is not entitled to vote any Shares by reason of the granting of this Award or to
receive or be credited with any dividends declared and payable on any Share
prior to the payment date with respect to such Share. The Participant shall have
the rights of a shareholder only as to those Shares, if any, that are actually
delivered under this Award.


5.    Certain Tax Matters.


The Participant expressly acknowledges that because this Award consists of an
unfunded and unsecured promise by Financial Holdings to deliver Shares in the
future, subject to the terms hereof, the Participant is unable to elect to
recognize income associated with this Award pursuant to an election under
Section 83(b) of the Internal Revenue Code of 1986, as amended (the “Code”). In
no event shall Financial Holdings have any liability relating to the failure or
alleged failure of any payment or benefit under this Agreement to comply with,
or be exempt from, the requirements of Section 409A of the Code.


6.    Nontransferability.


Neither this Award nor any rights with respect thereto may be sold, assigned,
transferred (other than by will or the laws of descent and distribution),
pledged or otherwise encumbered, except as the Administrator may otherwise
determine.


7.    Effect on Employment Rights; NestWise Operations.


This Award shall not confer upon the Participant any right to continue as an
employee of Financial Holdings or any of its Affiliates and shall not affect in
any way the right of Financial Holdings or any Affiliate of Financial Holdings
to terminate the Participant's employment at any time. The Participant
acknowledges and agrees that LPL Holdings, Inc. (“Holdings”) is the sole member
of NestWise, and together with Financial Holdings, has the sole and complete
discretion to continue or to cease the operations of NestWise at any time and
for any reason. The Award provided under this Agreement is provided in
consideration for the services Participant agrees to provide NestWise. Upon any
cessation of the operations of NestWise or termination of Participant's
employment with NestWise and this Agreement, for whatever reason, Financial
Holdings shall have no further obligation to the Participant under this
Agreement.






--------------------------------------------------------------------------------




8.    Adjustments.


The Administrator may adjust any provision of this Award, including, but not
limited to, the Revenue Target, equitably and in good faith to reflect the
consequences of additional capital contributions, withdrawal of equity,
acquisitions, dispositions, other changes in NestWise's capital structure,
licensing agreements, distributions to holders of equity interests in NestWise,
changes in management and investment banking fees incurred by NestWise, changes
in GAAP, or other similar factors, and any determination or adjustment by the
Administrator under this Section 8 (including, for the avoidance of doubt, any
determination by the Administrator not to make an adjustment) shall be binding
and conclusive on all parties.


9. Meaning of Certain Terms. Except as otherwise defined herein, all capitalized
terms used herein have the same meaning as in the Plan. The following terms have
the following meanings:


a. “Change in Control” means the consummation, after the Grant Date, of (i) any
transaction or series of related transactions, whether or not NestWise is party
thereto, after giving effect to which in excess of fifty percent (50%) of
NestWise's voting power is owned directly, or indirectly through one or more
entities, by any person and its affiliates or associates or any group other
than, in each case, Financial Holdings or an affiliate of Financial Holdings
(including any successor or acquirer of Financial Holdings or Holdings), or (ii)
a sale or other disposition of all or substantially all of the consolidated
assets of NestWise to any person other than an affiliate of Financial Holdings
(including any successor or acquirer of Financial Holdings or Holdings) (each of
the foregoing, a “Business Combination”), provided that, notwithstanding the
foregoing, a Change in Control shall not be deemed to occur as a result of a
Business Combination following which Financial Holdings or an affiliate of
Financial Holdings (including any successor or acquirer of Financial Holdings or
Holdings) owns, directly or indirectly, 50% or more of the outstanding
securities of the resulting, surviving or acquiring corporation or entity in
such transaction. For purposes of clarity, any transaction or series of
transactions, after giving effect to which in excess of fifty percent (50%) of
the voting power, or all or substantially all of the consolidated assets, of
Financial Holdings or Holdings is owned or controlled, directly or indirectly,
by any person and its affiliates or associates or any group shall not constitute
a Change of Control for purposes of this Agreement. For purposes of this Section
9(a), the terms “affiliate,” “associate” and “group” shall have the meanings set
forth in the rules promulgated under the Exchange Act.


b. “Fair Market Value” means, (i) with respect to a Trading Day, the closing
price on such Trading Day of a Share, as reported on the principal securities
exchange on which the Shares are then listed or admitted to trade and (ii) with
respect to a day other than a Trading Day, the closing price as determined under
(i) above for the most recent Trading Day preceding the non-Trading Day. In the
event that the price of a Share is no longer listed or admitted to trade on a
securities exchange, the fair market value will be determined by the Board in
good faith.


c.    “GAAP” means United States generally accepted accounting principles.


d.    “Grant Value” means Three Million Dollars ($3,000,000).


e.    “IPO” means the closing of an underwritten initial public offering and
sale of stock for cash pursuant to an effective registration statement filed
with respect to NestWise.


f.    “Leverage Ratio” means 1.35.


g.    “NestWise” means NestWise LLC, a Delaware limited liability company.






--------------------------------------------------------------------------------




h.    “Performance Period” means the period beginning on January 1, 2015 and
ending on December 31, 2015.


i.    “Plan” means the LPL Financial Holdings, Inc. 2010 Omnibus Equity
Incentive Plan, as amended from time to time.


j. “Revenue” means the revenue of NestWise for the fiscal year ending December
31, 2015, as determined from the face of NestWise's consolidated financial
statements for such fiscal year and determined in accordance with GAAP.


k.    “Revenue Target” means [ *****]1.


l. “Trading Day” means each business day in which the trading price of a Share
is reported by the principal securities exchange on which such Share is then
listed or admitted to trade.


10.    Amendments.


Subject to the Administrator's authority pursuant to Section 8, no amendment of
any provision of this Agreement shall be valid unless the same shall be in
writing and signed by the Participant and Financial Holdings.


11.    Governing Law.


This Agreement shall be governed and construed by and determined in accordance
with the laws of the State of Delaware, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.


12.    Provisions of the Plan.


This Agreement is subject in its entirety to the provisions of the Plan, which
are incorporated herein by reference. A copy of the Plan as in effect on the
date of the grant of the Award has been furnished to the Participant. By
accepting all or any part of the Award, the Participant agrees to be bound by
the terms of the Plan and this Agreement. In the event of any conflict between
the terms of this Agreement and the Plan, the terms of this Agreement shall
control.




[signature page follows]






















____________
1***** Confidential material redacted and separately filed with the Securities
and Exchange Commission.




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Financial Holdings, by its duly authorized officer, and the
Participant have executed this Agreement as of the date first set forth above.




 
LPL FINANCIAL HOLDINGS INC.
 
 
/s/ Mark S. Casady  
 
 
 
 
 
 
 
 
 
Mark S. Casady 
 
 
 
Chief Executive Officer
 
 



Agreed and Accepted:
 
/s/ Esther M. Stearns
 
Esther M.Stearns
 









